DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The present Office Action is responsive to the Request for Continued Examination filed on 3-1-2022. As directed, claims 1 and 17 have been amended, claims 25-30 were previously cancelled, and claims 35-36 have been newly added. Thus, claims 1-24, and 31-36 are pending in the present application.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3-1-2022 has been entered.

Response to Amendment
The amendment to the Specification filed on 11-30-2021 was previously objected to as introducing new matter into the disclosure. In response, Applicant has submitted an affidavit declaring that the statement “a circuit 46, and battery compartments 48 and 50” was an obvious error in the originally filed Specification. The previously held objection to the Specification is hereby withdrawn.
Claims 1-24 and 31-34 were previously rejected as failing to comply with the written description requirement. In response, Applicant has submitted an affidavit declaring that the statement “a circuit 46, and battery compartments 48 and 50” was an obvious error in the originally filed Specification which has since been amended to correctly indicate circuits at 46, 48 and a battery compartment at 50. The previously held rejections under 35 USC 112(a) are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Heungsoo Choi on 3-16-2022.
The application has been amended as follows: 
Claim 1 has been amended to read:
1. (Currently Amended) A method of vibrationally exciting a laryngeal nerve to treat at least one of a swallow disorder, a voice disorder, or chronic cough, the method comprising: providing a laryngeal nerve exciter system comprising: a neckband, the neckband comprising a first free end and a second free end opposing each other to form an open front, the neckband being flexible to accommodate necks of different sizes, a first exciter extending from the first free end of the neckband, the first exciter comprising a first surface coupled to the first free end of the neckband and a second surface opposing the first surface, a second exciter extending from the second free end of the neckband, the second exciter comprising a first surface coupled to the second free end of the neckband and a second surface opposing the first surface of the second exciter, a battery compartment disposed at a center of the neckband and accommodating a battery, a first electrical circuit and a second electrical circuitexciter and the second exciterelectrical circuit and the second electrical circuitexciter and the second exciter, wherein the first electrical circuit is electrically connected to the first exciter and the battery and the second electrical circuit is electrically connected to the second exciter and the battery, the first electrical circuit is disposed in a first side portion of the neckband and the second electrical circuit is disposed in a second side portion of the neckband different from the first side portion, and the center of the neckband is thicker than each of the first side portion and the second side portion of the neckband to accommodate the battery; coupling a first adhesive pad and a second adhesive padexciter and the second exciteradhesive pad and the second adhesive padeach of the first exciter and the second exciter and a second surface opposing the first surface of each of the first adhesive pad and the second adhesive pad, the second surfaces of each of the first adhesive pad and the second adhesive padadhesive pad and the second adhesive pada first portion and a second portionpatient's neck different from each other, and the open front of the neckband exposes the patient's throat, and the second-2-Application No.: 17/305282 Filing Date:July 2, 2021surfaceeach of the first adhesive pad and the second adhesive pada vibration, by the first exciter and the second exciterexciter and the second excitera first force sensor and a second force sensorexciter and the second exciterportion and the second portionto the measured force exceeding a threshold.
Claim 2 has been amended to read:
2. (Currently Amended) The method of claim 
Claim 3 has been amended to read:
3. (Currently Amended) The method claim 
Claim 4 has been amended to read:
4. (Currently Amended) The method of claim adhesive pad and the second adhesive padeach of the second surfaces of the first exciter and the second exciter
Claim 5 has been amended to read:
5. (Currently Amended) The method of claim adhesive pad and the second adhesive padsurface of the first exciter or the second exciter; a bottom adhesive pad configured to directly contact the first portion or the second portion of the patient's neck; and a snap interposed between the top adhesive pad and the bottom adhesive pad
Claim 6 has been amended to read:
6. (Currently Amended) The method of claim adhesive pad and the second adhesive padexciter and the second excitereach of the first exciter and the second exciter
Claim 7 has been amended to read:
7. (Currently Amended) The method of claim exciter and the second exciter
Claim 8 has been amended to read:
8. (Currently Amended) The method of claim electrical circuit and the second electrical circuit
Claim 9 has been amended to read:
9. (Currently Amended) The method of claim 
Claim 10 has been amended to read:
10. (Currently Amended) The method of claim digital assistant, with the secure server via a first communication network; communicating the data, by the secure server, with the healthcare provider's computer via a second communication network; and monitoring, by the healthcare provider's computer, a treatment progress of the patient.
Claim 11 has been amended to read:
11. (Currently Amended) The method of claim 
Claim 12 has been cancelled.
Claim 13 has been amended to read:
13. (Currently Amended) The method of claim exciter and the second exciterfree end or the second free end of the neckband in a direction forming an obtuse angle with respect to the first free end or the second free end of the neckband.
Claim 14 has been amended to read:
14. (Currently Amended) The method of claim adhesive pad and the second adhesive padfree end or the second free end of the neckband.
Claim 15 has been amended to read:
15. (Currently Amended) The method of claim 
Claim 16 has been amended to read:
16. (Currently Amended) The method of claim 
spasmodic dysphonia, and wherein the method comprises inducing, by stimulating the 
laryngeal nerve of the patient, speech by the patient.	
Claim 17 has been amended to read:
17. (Currently Amended) A method of vibrationally exciting a laryngeal nerve to treat at
least one of a swallow disorder, a voice disorder, or chronic cough, the method 
comprising: providing a laryngeal nerve exciter system comprising: a neckband, the 
neckband comprising a first free end and a second free end opposing each other to form 
an open front, the neckband being flexible to accommodate necks of different sizes, a 
first exciter extending from the first free end of the neckband, the first exciter 
comprising a first surface coupled to the first free end of the neckband and a second 
surface opposing the first surface, a second exciter extending from the second free end 
of the neckband, the second exciter comprising a first surface coupled to the second 
free end of the neckband and a second surface opposing the first surface of the second 
exciter, and a battery compartment disposed at a center of the neckband and 
accommodating a battery, a first electrical circuit and a second electrical circuit
apart from each other and respectively electrically connected to the first exciter and the
second exciterelectrical circuit and the second electrical circuit
respectively control the first exciter and the second exciterwherein the first electrical 
circuit is electrically connected to the first exciter and the battery and the second 
electrical circuit is electrically connected to the second exciter and the battery, the first 
electrical circuit is disposed in a first side portion of the neckband and the second 
electrical circuit is disposed in a second side portion of the neckband different from the 
first side portion, and the center of the neckband is thicker than each of the first side 
portion and the second side portion of the neckband to accommodate the battery; placing 
the neckband at least partially around a neck of a patient; moving the neckband such that 
the first exciter and the second excitera first portion 
and a second portion, and the open front 
of the neckband exposes the patient's throat; vibrationally exciting the laryngeal nerve of 
the patient to treat at least one of a swallow disorder, a voice disorder, or chronic cough, 
the vibrationally exciting including generating a vibration, by the first exciter and the 
second exciterexciter and the second exciter
vibration to the patient's neck; measuring, by a first force sensor and a second force 
sensorexciter and the second exciterportion and the 
second portionto the 
measured force exceeding a threshold.
Claim 18 has been amended to read: 
18. (Currently Amended) The method of claim 
placing, coupling a first adhesive pad and a second adhesive pad
exciter and the second exciteradhesive pad and the second adhesive 
padrespective second surface of the first 
exciter or the second exciterof 
the first adhesive pad and the second adhesive pad, each of the second surfaces being 
adhesive; and moving the neckband such that the second surfaces of the first adhesive 
and the second adhesive pad
patient.
Claim 19 has been amended to read: 
19. (Currently Amended) The method of claim adhesive pad and the second adhesive padfree end or the second free end of the neckband.
Claim 20 has been cancelled. 
Claim 21 has been amended to read: 
21. (Currently amended) The method of claim 
Claim 22 has been amended to read: 
22. (Currently amended) The system of claim 
Claim 23 has been amended to read:
23. (Currently Amended) The method of claim 
Claim 24 has been amended to read:
24. (Currently Amended) The method of claim exciter and the second exciterfree end or the second free end of the neckband in a direction forming an obtuse angle with respect to the first free end or the second free end of the neckband.
	Claim 31 has been cancelled.
	Claim 32 has been cancelled.
	Claim 33 has been cancelled.
	Claim 34 has been cancelled.
	Claim 35 has been cancelled.
	Claim 36 has been cancelled.

Allowable Subject Matter
Claims 1-11, 13-19, and 21-24 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
While the previously relied combination of Konczak, Afshar, Tkachenko, Harper, and Vergara render obvious certain aspects of independent claims 1 and 16, the previously relied on combination does not fairly anticipate and/or render obvious a laryngeal nerve excitation system comprising an open front neckband, first and second exciters arranged to interface and provide vibration to first and second portions of the neck, first and second adhesive pads for attachment to the first and second neck portions, first and second force sensor configured to measure the force against first and second portions of the neck, an alarm configured to sound when either the first or second force measurement exceeds a threshold, in addition to a battery compartment accommodating a battery, first and second electrical circuits configured to respectively control first and second exciters, and further wherein the battery compartment is disposed at a center of the neckband, wherein the first electrical circuit is disposed in a first side portion of the neckband, wherein the second electrical circuit is disposed in a second -3-Application No.: 17/305280Filing Date:July 2, 2021side portion of the neckband different from the first side portion, and wherein the center of the neckband is thicker than each of the first side portion and the second side portion of the neckband to accommodate the battery compartment as now required in both independent claims 1 and 16 as amended.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAIGE K BUGG whose telephone number is (571)272-8053. The examiner can normally be reached Monday-Thursday 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAIGE KATHLEEN BUGG/Examiner, Art Unit 3785                         

/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785